F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 31 2001
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ALONZO ECHOLS,

                Plaintiff-Appellant,

    v.                                                   No. 99-3390
                                                    (D.C. No. 99-CV-2283)
    TODAY’S STAFFING,                                      (D. Kan.)

                Defendant,

    KANSAS DEPARTMENT OF
    HUMAN RESOURCES; FORREST T.
    JONES, INC.,

                Defendants-Appellees.


                             ORDER AND JUDGMENT           *




Before BRORBY , PORFILIO , and BALDOCK , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff-appellant Alonzo Echols, proceeding pro se, appeals from the

district court’s order dismissing his claims against defendants-appellees Kansas

Department of Human Resources and Forrest T. Jones, Inc. He has not filed a

notice of appeal from the order dismissing his claims against defendant Today’s

Staffing. Therefore, we are without jurisdiction to consider any challenge to that

order. See Laurino v. Tate , 220 F.3d 1213, 1219 (10th Cir. 2000) (absent

amended notice of appeal, appellate court is without jurisdiction over order

amended after original notice of appeal filed); Fed. R. App. P. 4(a)(2),

4(a)(4)(B)(ii).

      In this lawsuit, plaintiff alleged that he was wrongfully denied

unemployment compensation and that he was sexually harassed on a job and

retaliated against for rejecting the harassing actions. The district court dismissed

plaintiff’s claims, in part, because he failed to respond to the motions to dismiss.

In addition, the court determined that plaintiff had failed to establish federal

jurisdiction over his claims against the Kansas Department of Human Resources.

Similarly, the district court dismissed the claims against Forrest T. Jones, Inc. for

lack of federal jurisdiction because plaintiff failed to exhaust his administrative

remedies.


                                          -2-
      “Whether the district court had subject matter jurisdiction is a legal

question which we review       de novo .” Johnson v. Rodrigues (Orozco) , 226 F.3d

1103, 1107 (10th Cir. 2000).      We have carefully reviewed the record on appeal as

well as the briefs submitted by the parties. Applying the standards set out above,

we affirm the order of dismissal for substantially the same reasons as those stated

in the district court’s November 16, 1999 order .

      The judgment of the United States District Court for the District of Kansas

is AFFIRMED. The mandate shall issue forthwith.



                                                       Entered for the Court



                                                       John C. Porfilio
                                                       Circuit Judge




                                            -3-